COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-11-00308-CR


Oscar Trevino                              §    From the 213th District Court

                                           §    of Tarrant County (1170804D)

v.                                         §    January 10, 2013

                                           §    Per Curiam

The State of Texas                         §    (nfp)

                                    JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of the

trial court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS



                                      PER CURIAM
                         COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-11-00305-CR
                              NO. 02-11-00306-CR
                              NO. 02-11-00307-CR
                              NO. 02-11-00308-CR


OSCAR TREVINO                                                          APPELLANT

                                         V.

THE STATE OF TEXAS                                                           STATE


                                      ----------

          FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      Appellant Oscar Trevino pled guilty to three counts of burglary of a habitation

and one count of aggravated robbery, all containing a repeat offender allegation.

The trial court sentenced him to twenty years’ confinement for the aggravated




      1
       See Tex. R. App. P. 47.4.


                                          2
robbery conviction and to fifteen years’ confinement for each burglary conviction,

with all sentences to be served concurrently.

      Appellant’s court-appointed counsel has filed a motion to withdraw as counsel

and a brief in support of that motion. In the brief, counsel avers that, in his

professional opinion, these appeals are frivolous. Counsel’s brief and motion meet

the requirements of Anders v. California2 by presenting a professional evaluation of

the records demonstrating why there are no arguable grounds for relief.3 Although

provided the opportunity, Appellant did not file a pro se response to the Anders brief,

and the State likewise declined to file a brief.

      After an appellant’s court-appointed counsel files a motion to withdraw on the

ground that an appeal is frivolous and fulfills the requirements of Anders, this court

is obligated to undertake an independent examination of the record to see if there is

any arguable ground that may be raised on his behalf.4 Only then may we grant

counsel’s motion to withdraw.5

      Because Appellant entered an open plea of guilty, our independent review for

potential error is limited to potential jurisdictional defects, the voluntariness of his




      2
       386 U.S. 738, 87 S. Ct. 1396 (1967).
      3
       See Stafford v. State, 813 S.W.2d 503, 510–11 & n.3 (Tex. Crim. App. 1991).
      4
       See Stafford, 813 S.W.2d at 511.
      5
       See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).


                                           3
plea in each case, error that is not independent of and supports the judgment of guilt

in each, and error occurring after entry of each guilty plea.6

      We have carefully reviewed counsel’s brief and the appellate records. We

agree with counsel that these appeals are wholly frivolous and without merit; we find

nothing in the appellate records that arguably might support these appeals.7

Accordingly, we grant counsel’s motion to withdraw and affirm the trial court’s

judgments.


                                                    PER CURIAM

PANEL: DAUPHINOT, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: January 10, 2013




      6
       See Monreal v. State, 99 S.W.3d 615, 620 (Tex. Crim. App. 2003).
      7
       See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).


                                          4